—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of sexual abuse in the first degree (Penal Law § 130.65 [3]). The record establishes that defendant’s waiver of the right to appeal was voluntary, knowing and intelligent (see, People v DeJesus, 248 AD2d 1023, lv denied 92 NY2d 879). Contrary to defendant’s contention, that waiver is enforceable even in the absence of a sentence promise (see, People v Hidalgo, 91 NY2d 733, 737; People v Frank, 258 AD2d 900, lv denied 93 NY2d 924). The only contention of defendant not encompassed by the waiver concerns whether County Court properly accepted the plea after defendant indicated that he was coerced into committing the crime (see, People v DeJesus, supra; see also, People v Lopez, 71 NY2d 662, 666). Defendant did not state, however, that he was coerced “by the use or threatened imminent use of unlawful physical force” (Penal Law § 40.00 [1]), and thus he did not have a viable duress defense (see, People v Lopez, supra, at 666-667). (Appeal from Judgment of Niagara County Court, Fricano, J. — Sexual Abuse, 1st Degree.) Present — Wisner, J. P., Pigott, Jr., Hurlbutt and Balio, JJ.